RESOLUCIÓN.
La Corte.
Los demandantes y apelados solicitan qne se desestime el recurso de apelación interpuesto, porque la demandada y apelante no cumplió con lo preceptuado en el artículo 12 de la Ley de Desahucio, Leyes de Puerto Rico de 1905, página 289, que ordena qne no se admitirá al deman-dado el recurso de apelación si no consigna en secretaría el importe del precio 'adeudado hasta la fecha de lá sentencia, cuando el desahucio se funde en falta de pago de las canti-, dade's convenidas, y que tal consignación deberá quedar for-malizada 'dentro del término (cinco días contados desde la fecha de la sentencia) concedido para la apelación.
De la moción de los dichos demandados y apelados y de los documentos acompañados a la misma, aparece que se trata de un caso de desahucio por falta de pago del canon de arrendamiento de cierta finca rústica, canon que, según con-trato celebrado entre las partes, debía satisfacerse por semes-tres vencidos; que el 27 de junio de 1911 se venció un semes-tre y la cantidad estipulada fue depositada el 18 de julio de 1911 por la demandada en la secretaría de la Corte de Dis-trito de Humacao, a disposición de los demandantes; que dictada sentencia en contra de la demandada el 19 de julio •de 1911, la demandada apeló para ante esta Corte Suprema, ■el 22 de julio de 1911.
Considerando los hechos expuestos e interpretando la ley invocada a la luz de la razón, se concluye que cuando la ape-lación se interpuso en este caso, todo cuanto adeudaba la parte demandada a la fecha de la sentencia, había sido con-signado por ella en la secretaría de la corte de distrito a dis-posición de los demandantes, y que, por tanto, todo lo que ■exige la ley se había cumplido.
*960El canoa de arrendamiento era pagadero por semestres vencidos y, a la feclia de la sentencia, sólo lo estaba el que debió satisfacerse el 27 de junio' de 1911, cuyo precio se con-signó como antes se lia expresado. El hecbo de si la consig-nación se hizo antes de dictarse la sentencia y no después, no es importante. Lo esencial es que la.consignación se hiciera quedando en su consecuencia garantizados los derechos de los demandantes.
Por las razones expuestas, se resuelve no haber lugar a desestimar la apelación interpuesta por la parte demandada en este caso. , ,

bvn- lugar la mocion.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MaeLeary, Wolf, del Toro y Aldrey.